Court of Appeals, State of Michigan

                                                ORDER
                                                                               Colleen A. O'Brien
Edward Scott Kondrat v Arnold Servitto                                           Presiding Judge

Docket No.     341990                                                          Kathleen Jansen

LC No.         2016-003486-ND                                                  Amy Ronayne Krause
                                                                                 Judges


                The Court orders that the March 26, 2019 opinion is hereby AMENDED to correct a
clerical error. On page three of the opinion, the last sentence of the first paragraph currently reads: "We
disagree with plaintiff that the trial court erred in dismissing plaintiff's silent fraud claim, but we agree
that the trial court erred in granting defendants summary disposition regarding plaintiff's claims of
fraudulent misrepresentation and negligent misrepresentation." That sentence is corrected to read:"We
agree."

               In all other respects, the March 26, 2019 opinion remains unchanged .




                          A true copy entered and certified by Jerome W. Zimmer Jr. Chief Clerk, on




                                 MAR 2 8 2019
                                         Date